Citation Nr: 0313821	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
traumatic injuries to the mouth and jaw with loss of teeth, 
including for the purpose of receiving VA outpatient dental 
treatment.

2.  Entitlement to service connection for burn scars of the 
scalp, hands, forearm, back of neck and shoulders.

3.  Entitlement to service connection for skin disease on a 
direct basis or as the result of exposure to ionizing and 
non-ionizing radiation. 

REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


REMAND 

The veteran had active service from December 1952 to December 
1954.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from rating decisions by Regional Offices (RO) of 
the Department of Veterans Affairs (VA).  

In September 2001, a hearing was held before the Board Member 
who will make the final determination on the claim.  38 
U.S.C.A. § 7107(c). 

In the decision following the hearing in September 2001, the 
Board denied the issue of a rating higher than 10 percent for 
burn scars of the forehead and face and that decision is 
final.  The Board also remanded the issue of service 
connection for skin disease on a direct basis or as the 
result of exposure to ionizing and non-ionizing radiation.  
Since the veteran's claims folder has been retained at the 
Board for additional development of the other issues on 
appeal, the RO has not adjudicated the issue of service 
connection for skin disease.  As the case is being returned 
to the RO, the RO can now comply with the Board's September 
2001 remand as to this issue. 

In May 2003, after the Board obtained additional evidence 
that was not submitted by the veteran and provided the 
veteran with copies of the evidence, the United States Court 
of Appeals for the Federal Circuit held that when additional 
relevant evidence is obtained by the Board that was not 
initially considered by the RO, the Board must refer the 
evidence to the RO for review unless this procedural right is 
waived by the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  



In order to comply with the judicial precedent, ensuring due 
process of law, the case is remanded to the RO for the 
following action:  

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A. 

2.  Review all the evidence of record 
since the issuance of the last 
supplemental statement of the case, 
including both VA and non-VA medical 
records and the response from the 
National Personnel Records Center.  Then 
adjudicate the remaining issues on 
appeal.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	CONSTANCE B. TOBIAS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




